 GREEN ACRES COUNTRY CARE CENTER 257Board of Social Ministry d/b/a Green Acres Country Care Center Minnesota™s Health Care Union, SEIU, Local 113, AFLŒCIO/CLC, Petitioner. Cases 18ŒRCŒ161671 and 18ŒRCŒ16181 November 30, 1998 DECISION, DIRECTION, ORDER, AND CERTIFICATION OF REPRESENTATIVE BY MEMBERS FOX, LIEBMAN, AND HURTGEN The National Labor Relations Board, by a three-member panel, has considered determinative challenges in the election conducted in Case 18ŒRCŒ16181 on No-vember 5, 1997, and the hearing officer™s Report recom-mending disposition of them.2 The Board has reviewed the record in light of the ex-ceptions and brief, and has adopted the hearing officer™s rulings, findings,3 and recommendations. In adopting the Hearing Officer™s finding that Janel McMahon was not shown to be a supervisor within the meaning of Section 2(11) of the Act, and thus was eligi-ble to vote, we rely in particular on his findings that the night supervisor position in which McMahon supposedly exercised such authority was filled six nights out of every two weeks by licensed practical nurses and that the LPNs possessed the same authority with respect to em-ployees on the night shift as did McMahon.4  The finding of equivalent authority was based on the testimony of the Employer™s own director of nursing.  Since the Employer agreed that the LPNs (who voted in the election con-ducted in Case 18ŒRCŒ16167) were not supervisors within the meaning of Section 2(11), we believe it would be anomalous to find that whatever disciplinary authority is possessed by McMahon involves an exercise of inde-pendent judgment sufficient to make her a statutory su-pervisor.  Contrary to our dissenting colleague, we do not think the fact that she regularly worked 8 nights in the position during each 2-week period differentiates her from the LPNs, given the finding that all had the same authority over employees.                                                            1 Pursuant to Stipulated Election Agreements, elections were con-ducted concurrently in separate units of employees at the Employer™s facility, i.e., RNs in Case 18ŒRCŒ16181 and LPNs and other employ-ees in Case 18ŒRCŒ16167.  The Employer filed objections that encom-passed both elections, and the Regional Director recommended that they be overruled.  On January 28, 1998, while the Employer™s excep-tions to the Regional Director™s report on objections were pending before the Board, the Employer filed a motion to withdraw those excep-tions and (as clarified on January 30, 1998) its objections to the elec-tions.  The Employer™s motion to withdraw its objections to both elec-tions and its exceptions relating to them is hereby granted, and we shall issue a certification of representative in Case 18ŒRCŒ16167 inasmuch as the tally of ballots in that case shows 54 for and 32 against the Peti-tioner, with 12 challenged ballots, an insufficient number to affect the results. 2 The tally of ballots in Case 18ŒRCŒ16181 showed 3 ballots cast for and 4 against the Petitioner, with 2 determinative challenges. 3 The Employer has excepted to some of the hearing officer™s credi-bility findings.  The Board™s established policy is not to overrule a hearing officer™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stretch-Tex Co., 118 NLRB 1359, 1361 (1957).  We find no basis for reversing the findings. 4 The pertinent part of the hearing officer™s report is attached as an appendix. With regard to the single instance in which McMahon sent an employee home without prior consultation with the director of nursing, she did so because the employee appeared to have been drinking.  McMahon testified, without contradiction, that she had been instructed by the evening supervisor (an individual whom the parties agree is a statutory supervisor) that if a nurse suspected that an employee had been drinking, the nurse was to send the employee home or, if the employee disputed the charge, send the employee to the hospital emergency room for a blood test.  Thus, in sending the employee home, McMa-hon was simply carrying out clear instructions of man-agement, which left no room for genuine discretion.  This incident therefore failed to establish that she pos-sessed Section 2(11) authority.  See, e.g., Azusa Ranch Market, 321 NLRB 811, 812 (1996) (telling employees when to go out on breaks not evidence of supervisory discretion where this was done pursuant to management instructions that breaks were to be allowed at approxi-mately 2-hour intervals). The dissent argues that McMahon possesses Section 2(11) disciplinary authority because she can effectively recommend warnings.  We disagree.  Contrary to the dissent™s assertion, the record does not show that such warnings affect employee terms and conditions of em-ployment.  Although the employee handbook sets forth a four-step disciplinary policy, the handbook does not specify what is required to move from the first step (ver-bal warning) to the second step (written warning) and beyond (suspension and discharge).  For example, there is no evidence that after receiving a verbal warning for violation of a rule, an employee would automatically progress to written warning and suspension for the sec-ond and third infractions, respectively.  Neither is there any indication in the handbook™s description of the pro-cedure that, as our colleague asserts, ﬁ[a]bsent the initial stages, the more draconian measures of suspension and discharge cannot occur.ﬂ  Indeed, the handbook makes it clear that, in dealing with rule infractions or other unac-ceptable conduct, the Employer ﬁreserves the right, in its complete discretion, to utilize any other procedure, or no procedure at all in dealing with such issues.ﬂ  Even after listing certain offenses that might ordinarily be punished initially by measures short of suspension or discharge, the handbook states again that ﬁthe facility reserves the right to terminate employment without prior warning for any reason if it believes that it is in the organization™s best interest.ﬂ  Thus, verbal warnings issued by McMa-hon or any of the LPNs have no clear connection of any kind to other disciplinary measures.  The mere authority to effectively recommend warnings that ﬁhave no tangi-ble effect on [an employee™s] job status . . . is not suffi-327 NLRB No. 57  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 258cient for supervisory status.ﬂ 
Lynwood Health Care Cen-
ter, Minnesota, Inc. v. NLRB
, 148 F.3d 1042, 1046 (8th 
Cir. 1998). 
Finally, with regard to McMahon™s authority to call in 
off-duty nurses to work or to ask other nurses to stay 
beyond their shifts in order to alleviate staff shortages, 
we note that the record doe
s not indicate that McMahon 
has any real discretion in th
e matter. It does not show 
that she is free to determine how many nurses are to 
work on a shift, or that, when there is a shortage, she 

could require a nurse to work as opposed to simply going 
down a list and asking until she finds a nurse who agrees 
to work.  Similarly, with regard to her authority to assign 
duties to the certified nursing assistants, it appears that 
this is closely constrained by care plans devised for each 
patient.   As to her authority to enforce dress code and 
safety rules, there is no ev
idence that she exercises su-
pervisory discretion as opposed to simply applying clear 
pre-established guidelines.  Thus, as in the case of the 
nurse sent home for drinking, McMahon appears simply 
to be implementing management™s policy. 
DIRECTION IT IS DIRECTED that the Regional Director shall, 
within 14 days from the date of this Decision and Direc-

tion, open and count the ballots of Joanne Peterson and 
Janel McMahon and serve on the parties a revised tally 
of ballots.  Thereafter the Re
gional Director shall issue 
the appropriate certification in Case 18ŒRCŒ16181. 
ORDER IT IS ORDERED that Case 18ŒRCŒ16181 is re-
manded to the Regional Director for Region 18 for fur-
ther processing consistent with this Decision. 
CERTIFICATION OF REPR
ESENTATIVE IN CASE 
18ŒRCŒ16167 
IT IS CERTIFIED that a majority of the valid ballots 
have been cast for Minnesota™s Health Care Union, 

SEIU, Local 113, AFLŒCIO/CLC, and that it is the ex-
clusive collective-bargaining
 representative of the em-
ployees in the following unit: 
All full-time and regular pa
rt-time NARs, medical re-
cords employees, dietary employees, laundry employ-
ees, housekeeping employees, maintenance employees, 
activities employees, nonsupervisory LPNs, van drivers 
and recreation therapy employees; excluding RNs, su-

pervisory LPNs, department heads, guards and supervi-
sors as defined in the Act. 
 MEMBER HURTGEN, dissenting in part. 
Unlike my colleagues, I would sustain the challenge to 
Janel McMahon™s ballot.  I find her to be a supervisor. 
McMahon is the only one of the Employer™s 14 regis-
tered nurses who serves 
regularly
 as a ﬁnight shift super-
visorﬂ at the Employer™s nursing facility.
1  There is a 
night supervisor on duty during all night shifts.  During 

that shift, the night supervisor is the highest-ranking per-
son on the premises.  McMahon is the night supervisor 
on 8 nights out of every 2-week period.
2 McMahon can, and does, effectively recommend ver-
bal warnings.  The Employer maintains a progressive 

disciplinary policy.  The policy 
consists of four steps, the 
first of which is a verbal warning and the fourth of which 
is discharge.
3 My colleagues acknowledge that there is a progressive 
disciplinary system.  They also do not quarrel with the 

fact that McMahon makes effective recommendations 
with respect to the initial (warning) stages of this system. 
Finally, they accept the fact that the system can lead to 
suspension and discharge.  Notwithstanding all of this, 
they argue that there is an insufficient link between the 
initial stages and the later stages (suspension and dis-
charge).  However, it is clear that the initial stages of 
discipline pave the way for later stages.  Absent the ini-
tial stages, the more draconian measures of suspension 
and discharge cannot occur.  Further, as noted above, 
McMahon makes effective recommendations as to dis-
charge.  In these circumstances, I conclude that there is a 
nexus between the initial stages of the system and the 
later stages. 
I recognize that McMahon can only recommend the 
verbal warnings.  The director of nursing reviews the 

matter before the night shift supervisor can issue the 
warning.  However, the director has never overruled a 
nurse™s decision to issue a verbal warning.  The testi-
mony of the director of nursing is unrebutted in this re-
gard.  Accordingly, the record establishes that McMahon 
has the authority to effectively recommend warnings. 
In addition to the verbal warnings, McMahon drafts 
written warnings without obtaining prior approval.  Al-

though those warnings are al
so reviewed by the director 
of nursing, there is no suggestion that the night supervi-
sor™s recommendations have ever been overruled. 
These warnings can affect 
terms and conditions of em-
ployment.  As noted above, the warning is a first step on 

the road to discharge.  Indeed, when it comes to that dis-
charge step, the night supervisor is the person who makes 
the recommendation.  The dir
ector of nursing testified 
                                                          
 1 ﬁNight shift supervisorﬂ is her title
, I shall refer to her in that way 
or as ﬁnight supervisor.ﬂ 
2 The Employer does not contend that the regular LPNs are supervi-
sors, even though they act as night supervisors on the 6 nights (every 2 
weeks) when McMahon is not present.
  However, since there are 12 
LPNs, it follows that each of them act
s as supervisor on an average of 
only once every 4 weeks.  That occasional substitution does not place 
them in the same category as McMahon.  In essence, McMahon and the 
LPNs have the same supervisory authority.  However, McMahon has it 
on a frequent and substantial basis, 
and the LPNs have it on a sporadic 
and insubstantial basis.  That is the difference which makes McMahon 
a supervisor and the LPNs employees. 
3 The other steps are: written warning and suspension. 
 GREEN ACRES COUNTRY CARE CENTER 259that, as to discharge, she ﬁwould definitely weight [sic]ﬂ 
the recommendations of th
e night supervisors ﬁvery 
heavily.ﬂ  There is no sugges
tion that any discharge rec-ommendation by night supervisors has ever been over-
ruled.
4 In addition to the power to make effective recommen-
dations, McMahon can decide some matters on her own.  

McMahon, without first consulting with higher authori-
ties, has sent home an employee whom she suspected of 
drinking.
5  She also issued a warning to a licensed practi-
cal nurse, documented the warning, and reported the 
nurse™s refusal to accept the warning. 
McMahon also has the authority to assign and reassign 
duties to certified nursing assistants and the authority to 
enforce work rules, including dress code and safety rules. 
My colleagues suggest that 
the care plans for each pa-
tient dictate the actions of the night supervisor.  In my 

view, care plans are not so specific as to turn the night 

shift supervisor into an au
tomaton.  Of necessity, the 
night shift supervisor must exercise discretions and inde-
pendent judgment, albeit within the broad bounds of a 
care plan. Finally, the night supervisor is the person who must 
give permission for an employee to leave early.  If the 
employee leaves without permission, the employee 
would be disciplined. 
Based on the above, McMahon is a statutory supervi-
sor.  Thus I would sustain the challenge to her ballot. 
 APPENDIX 
 HEARING OFFICER™S REPORT AND 
RECOMMENDATION TO THE BOARD ON 
CHALLENGED BALLOTS 
Factual and Legal Analysis 
In its posthearing brief, the Employer contends that under 
Minnesota law licensed practical nurses are not permitted to 
ﬁsuperviseﬂ certified nursing assistants; and that therefore the 
ﬁ[r]egistered nurses at [the Employer™s facility] 
are responsible for supervising the [n]ursing [d]epartment personnel on their 
shifts, including the [t]rained [m]edical [a]ssistants and the 
[n]ursing [a]ssistants.ﬂ  Assuming
 without deciding that this is 
an accurate representation of state law, the Employer™s argu-
ment leads to two equally untenable (from its perspective) con-
clusions.  If registered nurses are, and licensed practical nurses 
are not, ﬁsupervisorsﬂ by operati
on of state law, the licensed 
practical nurses who serve as ni
ght supervisors six nights per                                                           
                                                           
4 Consistent with Sec. 2(11), the 
authority to effectively recommend 
discipline would show supervisory stat
us, even if that authority were 
not exercised.  Northern Montana Health Care
, 324 NLRB 752 (1997), 
relied on by the hearing officer, is distinguishable in this regard.  That 
case involved the authority to effectively recommend transfer, the 
exercise of which was ﬁroutine.ﬂ  Id. at 754.  In contrast, the issuance of 
written warnings and the recommendati
ons of termination in the instant 
case are not ﬁroutine.ﬂ 
5 My colleagues argue that there is 
no discretion in this regard.  Ob-
viously, ﬁsuspicion of drinkingﬂ is not a precise phrase.  Suspicions are 
personal, and there are degrees of ﬁdrinking.ﬂ  Accordingly, I believe 
that personal judgment by McMahon is involved. 
pay period are not ﬁsupervisors.ﬂ  Since the director of nursing 
testified that the licensed pract
ical nurses who serve as night 
supervisors have the same supervisory authority as does 

McMahon, it follows either th
at McMahon is likewise not a 
ﬁsupervisor,ﬂ or that the licensed practical nurses who serve as 
night supervisors exercise ﬁsupervisoryﬂ authority in violation 
of state law.  I conclude, however, that it is unnecessary to ad-
dress this issue further for the simple reason that the Employer 
has failed to demonstrate that the term ﬁsupervisorﬂ has a uni-
vocal meaning under federal and state law. 
The Employer also contends in
 its post-hearing brief that 
night supervisors and evening supervisors occupy a similar 
status on the Employer™s organi
zational chart; that the parties 
stipulated that evening supervis
or June Poff is a supervisor within the meaning of the Act; that there is no principled basis 
for distinguishing between the supervisory authority of evening 
and night supervisors; and that
 therefore Janel McMahon must 
be a statutory supervisor.  This argument simply proves too 
much.  If, as the director of nur
sing testified, licensed practical 
nurses who serve as night superv
isors have the same authority 
as the regular night supervisor; and if, as the Employer con-
tends, the regular night supervisor
 is a supervisor within the 
meaning of the Act, it would follow that the licensed practical 
nurses who serve as night supervis
ors are supervisors within the 
meaning of the Act.  However, the record establishes that the 

parties agreed that the licensed practical nurses were eligible 
voters (and therefore not supervisors within the meaning of the 
Act) in the election conducted in Case 18ŒRCŒ16167.  Thus, 
the Employer™s contention is in
consistent with its position in 
Case 18ŒRCŒ16167.  In any event, and contrary to the Em-
ployer™s contention, the record 
does provide a principled basis 
for distinguishing between the supervisory authority of evening 

supervisor Poff and night superv
isor McMahon.  Poff testified that she had the same the same supervisory authority as an eve-
ning supervisor as she previously had as a nurse manager (al-
beit limited to one rather than three shifts).  However, the Em-
ployer does not contend, and 
the record does not otherwise establish, that the night supervis
ors have the same authority as 
the Employer™s nurse managers.  In addition, Poff, like the 
nurse managers but unlike Mc
Mahon and other night supervi-
sors, is a salaried employee.  
Finally, Poff, unlike McMahon 
and other night supervisors,
 evaluates other employees.
7 In its posthearing brief, the Em
ployer contends that Janel 
McMahon is a supervisor within
 the meaning of the Act be-
cause she: 
 (1) has the authority to give disciplinary warnings, and has ac-
tually exercised that authority; (2) has the authority to send 
employees home and has exercised that authority; (3) has the 
authority, under appropriate circumstances, to terminate em-
ployees; (4) has the authority to effectively recommend ter-
mination of employees; (5) has the ability to direct staffing is-
sues, including calling employee
s in, and approving overtime; 
(6) has the discretion to determine when discipline is appro-
 7 I have considered the director of nursing™s testimony that she plans 
to have night supervisors evaluate 
employees in the future.  However, 
and even assuming that these plans come to fruition at some unspeci-
fied time in the future, I am unw
illing to speculate whether the per-
formance of this function would be sufficient to confer supervisory 
status.  Northern Montana Health Care
, 324 NLRB 752, 753 (1997); 
Waverly-Cedar Falls Health Care
, 297 NLRB 390, 393 (1989). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 260priate; (7) is responsible for security issues; and (8) exercises 
supervisory authority and functions in the course of directing 
and assigning non-supervisory employees. 
 As the party asserting the existe
nce of supervisory authority, 
the Employer bears the burden of persuasion on this issue.  See, 

e.g., 
Tucson Gas & Electric Co.
, 241 NLRB 181 (1979).  For 
the reasons that follow, I conclude that the Employer has failed 
to satisfy its burden. 
(1)  Authority to issue disciplinary warnings.  The record es-
tablishes that Janel McMahon has the authority to issue verbal 
and written warnings.  However,
 both the director of nursing 
and evening supervisor Poff testified that ﬁallﬂ nurses are ﬁsu-
pervisorsﬂ and have this authorit
y.  Since the parties agree that 
the licensed practical nurses who voted in the election in Case 
18ŒRCŒ16167 and the registered nurses who voted in the in-
stant case (other than McMahon) are not supervisors within the 
meaning of the Act, the existence of this authority cannot be 
sufficient to confer supervisory st
atus.  Any doubt in this regard 
is eliminated by the director of nursing™s testimony that she 
ﬁalwaysﬂ reviews disciplinary wa
rnings and that Janel McMa-hon could not take disciplinary acti
on that would directly affect 
an employee™s job status without her (the director of nursing™s) 
involvement.  Accordingly, I conc
lude that any authority Janel 
McMahon possesses with regard to issuing verbal or written 
warnings is insufficient to 
confer supervisory status.  
North-crest Nursing Home
, 313 NLRB 491, 497 (1993); Lakeview 
Health Center
, 308 NLRB 75, 78Œ79 (1992). 
(2)  Authority to send employees home.  The record estab-
lishes that Janel McMahon has the authority to send an em-
ployee home in circumstances in
volving abuse of a patient or 
intoxication, and that she in fact exercised that authority on at 
least one occasion.  However, the Board has held that the au-
thority to send an employee hom
e in response to an egregious or flagrant violation of personne
l policies, particularly in cir-
cumstances implicating patient safety or care, is insufficient to 
confer supervisory authority.  
Riverchase Health Care Center
, 304 NLRB 861, 865 (1991).  Moreover, on the one occasion 

that McMahon sent an employee home she simply followed the 
director of nursing™s instructions as explained to her by Eve-
ning Supervisor Poff.  Accordingly, I conclude that McMa-
hon™s conduct on this occasion is 
insufficient to establish that 
she exercised independent judgment or discretion in sending 

the employee home. 
(3)  Authority, under appropria
te circumstances, to terminate 
employees.  The director of nursi
ng testified that night supervi-
sors have the authority to term
inate an employee in connection 
with physical abuse of a resident.  However, she further testi-
fied that ﬁI would always oversee what they have doneﬂ; that a 
night supervisor ﬁwould also need 
to run it [a decision to termi-
nate] by meﬂ; and that a deci
sion to terminate ﬁshould always 
be run by me regardless.ﬂ  Thus
, the director of nursing™s testi-
mony establishes that the night supervisors cannot take action 
that directly affects employee 
status without her direct in-
volvement and review even in the extreme circumstance of 
physical abuse of a resident.  Accordingly, and on the basis of 
the authorities cited above, I conclude that the limited authority 
testified to by the director of nursing is insufficient to confer 
supervisory status. 
  (4)  Authority to effectively recommend termination of em-
ployees.  The director of nursing testified generally that she 
would give great weight to a 
night supervisor™s recommenda-
tion that an employee be terminated.  The record does not con-
tain any examples of such 
recommendations or how the Em-
ployer acted on them.  This is ﬁscant evidenceﬂ of the existence 

of supervisory authority
.  Northern Montana Health Care
, 324 
NLRB 752, 753 (1997).  The director of nursing also testified 
that she would give the same 
weight to such a recommendation made by a licensed practical nurse
 as she would to one made by 
Janel McMahon.  Since as previously noted the parties agree 
that licensed practical nurses ar
e not supervisors within the 
meaning of the Act, I conclude that any authority McMahon 
has in this regard is insufficien
t by itself to establish supervi-
sory status. 
(5)  Ability to direct staffing issues, including calling em-
ployees in and approving overtime.  The record establishes that 
the night supervisors have the authority to call employees in to 
work, including in situations th
at would involve overtime pay; 
and to call a nursing pool.  The record further establishes that this authority is limited to situ
ations where additional staff are 
needed to cover shortages.  However, the record fails to af-

firmatively show that the night
 supervisors exercise independ-
ent judgment or discretion in calling in employees or calling a 
nursing pool.  Rather, the record establishes that Janel McMa-
hon simply goes down the schedule and calls on call employees 
first in order to ensure that there are sufficient staff on duty to 
meet patient care needs.  The performance of this function is 
routine in nature and does not require the exercise of independ-
ent judgment and discretion.  It 
is therefore insufficient to es-
tablish supervisory status.  
Lakeview Health Center
, 308 NLRB at 79. 
(6)  Authority to determine when discipline is appropriate.  
In response to the question whether ﬁthe night supervisor has 
any authority to excuse certai
n misconduct issues depending on 
the circumstances of the case?ﬂ, the director of nursing re-
sponded, ﬁYes.  On my discretion.  She would need to commu-
nicate that to me.ﬂ  Thus, the 
director of nursing™s testimony 
establishes that any discretion ni
ght supervisors have with re-
gard to determining the appropriateness of discipline is subject 
to her review and determination;
 and that therefore the night 
supervisors do not exercise in
dependent judgment and discre-
tion in this regard. 
(7)  Responsible for security i
ssues.  The record establishes 
that the night supervisors have 
overall responsibility for main-
taining the security of the Employer™s facility.  However, re-

sponsibility for maintaining the physical integrity of property is 
not, in itself, sufficient to 
confer supervisory status.  
Graham Transportation Co.
, 124 NLRB 960, 962 (1959). 
(8)  Exercises supervisory authority and functions in the 
course of directing and assigning nonsupervisory employees.  
The record establishes that cert
ified nursing assistants perform 
such duties as bathing, dressi
ng, grooming, walking and reposi-
tioning residents; and that the 
duties certified nursing assistants 
perform on a daily basis are set 
forth in a daily care plan pre-
pared for each resident.  McMa
hon testified without contradic-
tion that she tells the certified nursing assistants at the begin-
ning of the shift what they are supposed to do; that the certified 
 GREEN ACRES COUNTRY CARE CENTER 261nursing assistants generally know what they are supposed to do 
and require very little direction; that the duties of certified nurs-
ing assistants remain essentially the same from day to day; and 
that she actually spends appr
oximately 15 percent of her time 
directing the work of certified nursing assistants.  In these cir-
cumstances, I conclude that the record fails to affirmatively 
establish that McMahon exercises independent judgment and 
discretion in assigning and directing the work of the certified 
nursing assistants.  
Northern Montana Health Care, 324 NLRB, supra.  See generally 
Providence Hospital
, 320 NLRB 806 (1996).  